       Case 1:17-md-02800-TWT Document 685 Filed 04/10/19 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION



In re: Equifax, Inc. Customer             MDL Docket No. 2800
Data Security Breach Litigation           No. 1:17-md-2800-TWT

                                          This document relates to:

                                          FINANCIAL INSTITUTIONS TRACK


           JOINT MOTION TO EXTEND BRIEFING DEADLINES

      Defendants Equifax Inc. and Equifax Information Services LLC
                                                                      1
(collectively, “Defendants”) and the Financial Institution Plaintiffs (collectively,

with Defendants, the “Parties”) respectfully submit this Joint Motion to Extend

Briefing Deadlines with respect to the Financial Institution Plaintiffs’ Motion for

Leave to Amend [Dkt. 648]. In support of this Motion, the Parties state:

      1.    On May 30, 2018, the Financial Institution Plaintiffs filed the

Financial Institutions Complaint. [Dkt. 390.]

      2.    On January 28, 2019, the Court granted in part and denied in part

Defendants’ Motion to Dismiss the Financial Institutions Complaint (the “Motion


1
 The named Financial Institution Plaintiffs are set forth in Paragraphs 12-84 of the
Financial Institutions Consolidated Amended Complaint (the “Financial
Institutions Complaint”). [Dkt. 390.]
       Case 1:17-md-02800-TWT Document 685 Filed 04/10/19 Page 2 of 7




to Dismiss Order”). [Dkt. 539.]

      3.     On March 20, 2019, the Financial Institution Plaintiff filed a Motion

For Leave to Amend the Complaint in order to address the pleading deficiencies

raised by the Motion to Dismiss Order (the “Motion to Amend”). [Dkt. 648.]

      4.     Defendants dispute that any new factual allegations can cure the

deficiencies identified in the Motion to Dismiss Order and intend to oppose the

Motion to Amend.

      5.     Pursuant to the Court’s February 8, 2019 Order, Defendant’s

Response to the Motion to Amend is due April 22, 2019, and the Financial

Institution Plaintiffs’ Reply is due May 22, 2019. [Dkt. 550.]

      6.     Due to the size of the Proposed Amended Complaint and the

numerous legal issues raised by the Motion to Amend, the parties jointly request an

extension to the briefing deadlines set by the Court’s February 8, 2019 Order.

      7.     Specifically, the Parties jointly move the Court to extend Defendants’

deadline to respond to the Motion to Amend through and including July 22, 2019

and to extend the deadline for the Financial Institution Plaintiffs to file a Reply

through and including August 30, 2019.

      8.     The Parties agree that that the instant Motion and the relief requested

herein does not alter or impact the discovery-related deadlines set forth in

                                         2
       Case 1:17-md-02800-TWT Document 685 Filed 04/10/19 Page 3 of 7




Scheduling Order [Dkt. 260] or the recently filed Amended Joint Preliminary

Report and Discovery Plan, filed on February 6, 2019 [Dkt. 543], or any other

deadlines currently set by the Court.

      WHEREFORE, the Parties respectfully request that the Court extend

Defendants’ deadline to respond to the Motion to Amend through and including

July 22, 2019 and extend the deadline for the Financial Institution Plaintiffs to file

a Reply through and including August 30, 2019. A proposed order is attached for

the Court’s consideration.

      Respectfully submitted this 10th day of April, 2019.

                                              /s/ S. Stewart Haskins II
                                              KING & SPALDING LLP
                                              David L. Balser
                                                Georgia Bar No. 035835
                                              Phyllis B. Sumner
                                                Georgia Bar No. 692165
                                              S. Stewart Haskins II
                                                Georgia Bar No. 336104
                                              Elizabeth D. Adler
                                                Georgia Bar No. 558185
                                              John C. Toro
                                                Georgia Bar No. 175145
                                              1180 Peachtree Street, N.E.
                                              Atlanta, Georgia 30309
                                              Tel.: (404) 572-4600
                                              Fax: (404) 572-5140
                                              dbalser@kslaw.com
                                              psumner@kslaw.com
                                              shaskins@kslaw.com
                                              eadler@kslaw.com
                                          3
Case 1:17-md-02800-TWT Document 685 Filed 04/10/19 Page 4 of 7




                                  jtoro@kslaw.com

                                  Counsel for Defendants



                                  /s/ Joseph P. Guglielmo
                                  (with permission)
                                  Joseph P. Guglielmo
                                  SCOTT+SCOTT
                                  ATTORNEYS AT LAW LLP
                                  230 Park Avenue
                                  17th Floor
                                  New York, NY 10169
                                  Tel: 212-223-6444
                                  Fax: 212-223-6334
                                  jguglielmo@scott-scott.com

                                  Gary F. Lynch
                                  CARLSON LYNCH SWEET
                                  KILPELA & CARPENTER, LLP
                                  1133 Penn Avenue, 5th Floor
                                  Pittsburgh, PA 15222
                                  Tel: 412-322-9243
                                  Fax: 412-231-0246
                                  glynch@carsonlynch.com

                                  Co-Lead Counsel for the Financial
                                  Institution Plaintiffs




                              4
      Case 1:17-md-02800-TWT Document 685 Filed 04/10/19 Page 5 of 7




                    CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1D, the undersigned certifies that the foregoing

complies with the font and point selections permitted by Local Rule 5.1B. This

brief was prepared on a computer using the Times New Roman font (14 point).

DATED: April 10, 2019

                                          /s/ S. Stewart Haskins III
                                          KING & SPALDING LLP




                                      5
       Case 1:17-md-02800-TWT Document 685 Filed 04/10/19 Page 6 of 7




                          CERTIFICATE OF SERVICE

      I hereby certify that on April 10, 2019, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, which will send

notice of electronic filing to all counsel of record.

                                                /s/ S. Stewart Haskins II
                                                KING & SPALDING LLP




                                           6
       Case 1:17-md-02800-TWT Document 685 Filed 04/10/19 Page 7 of 7




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION



In re: Equifax, Inc. Customer              MDL Docket No. 2800
Data Security Breach Litigation            No. 1:17-md-2800-TWT

                                           This document relates to:

                                           FINANCIAL INSTITUTIONS TRACK


     ORDER GRANTING JOINT MOTION TO EXTEND DEADLINES

      The Court has considered the Parties Join Motion to Set Deadlines. The

Motion is GRANTED.           Defendants’ deadline to respond to the Financial

Institution Plaintiffs’ Motion For Leave to Amend [Dkt. 648] is extended through

and including July 22, 2019 and the Financial Institution Plaintiffs’ deadline to file

a Reply is extended through and including August 30, 2019.

      SO ORDERED, this ____ day of April 2019.


                                            ________________________________
                                            THOMAS W. THRASH
                                            UNITED STATES DISTRICT JUDGE
